


Exhibit 10.2

 

Amendment to Change in Control Agreement

 

Effective as of December     , 2007, the Amended and Restated Agreement, by and
between Charles A. Boehlke Jr. and MSC Industrial Direct Co., Inc., dated
December 27, 2005 (the “Agreement”) is hereby amended to comply with
Section 409A of the Code and applicable regulations thereunder.  Unless the
context clearly indicates otherwise, capitalized terms herein shall have the
same meaning as in the Agreement.

 


1.                                       THE CLAUSE IN THE SIXTEENTH LINE OF
PARAGRAPH (A) OF SECTION 7 THAT BEGINS WITH THE WORDS “SUCH PAYMENT TO BE MADE
IN” AND ENDS WITH THE WORDS “REFERRED IN SECTION 13 HEREOF” IS HEREBY DELETED
AND REPLACED WITH THE FOLLOWING:


 

such payment to be made in equal installments in accordance with the
Corporation’s regular payroll policies (but not less frequently than biweekly)
for a period of eighteen months, with the first such installment being made on
the fifth (5th) business day following the six-month anniversary of Executive’s
termination of employment;

 


2.                                       THE FOLLOWING CLAUSE IS HEREBY ADDED TO
THE END OF PARAGRAPH (A) OF SECTION 7 AFTER THE WORD “TERMINATION”, SET OFF BY A
COMMA:


 

, provided that if any payment (or portion thereof) otherwise due under this
clause (Z) during the first six (6) months following the Executive’s termination
of employment is not exempt from the application of section 409A of the Code
under applicable Treasury regulations, the amount subject to section 409A that
would otherwise be paid during such first six months shall be held (without
adjustment for earnings and losses) and paid on the fifth (5th) business day
following the six-month anniversary of such termination date.

 


3.                                       THE FIRST SENTENCE OF PARAGRAPH (C) OF
SECTION 10 IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Each indemnity payment to be made to the Executive pursuant to this Section 10
shall be payable within fifteen (15) business days of delivery of a written
request (a “Request”) for such payment to the Corporation (which request may be
made prior to the time the Executive is required to file a tax return showing a
liability for an Excise Tax or other tax) but, in any event, such Request shall
be made at least 15 business days prior to (i) the end of the Executive’s
taxable year following the Executive’s taxable year in which an Excise Tax is
remitted to a taxing authority, or (ii) in the event that no Excise Tax is
remitted, the end of the Executive’s taxable year following the Executive’s
taxable year in which an audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

 


4.                                       THE FOLLOWING CLAUSE IS HEREBY ADDED TO
THE END OF PARAGRAPH (E) OF SECTION 10 AND TO THE END OF PARAGRAPH (F) OF
SECTION 10, SET OFF IN EACH CASE BY A COMMA:


 

, provided that all such payments shall be paid (i) by the end of the
Executive’s taxable year following the Executive’s taxable year in which such
tax

 

--------------------------------------------------------------------------------


 

increase is remitted to a taxing authority, or (ii) in the event that no such
tax increase is remitted, by the end of the Executive’s taxable year following
the Executive’s taxable year in which an audit is completed or there is a final
and non-appealable settlement or other resolution of the litigation.

 


5.                                       SECTION 12 IS HEREBY AMENDED TO READ AS
FOLLOWS:


 

As a condition to receiving the Special Severance Payment, (x) concurrently with
entering into this Agreement, Executive shall execute the Associate
Confidentiality, Non-Solicitation and Non-Competition Agreement referred to in
Section 13 hereof and attached as Exhibit B hereto and (y) shall execute and
return the General Release in the form attached as Exhibit A hereto no later
than 60 days following the Executive’s termination of employment, and Executive
shall at all times be in compliance with such Agreement and Release.

 


6.                                       PARAGRAPH (A) OF SECTION 14 IS HEREBY
AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END THEREOF:


 

Notwithstanding the foregoing, it is the intent of the parties hereto that the
Agreement, as amended herewith, conform in form and operation with the
requirements of section 409A of the Code to the extent subject to section 409A,
and that the Agreement as amended herewith be interpreted to the extent possible
to so conform.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

Thus, the parties knowingly and voluntarily execute this Amendment as of the
dates set forth below.

 

 

MSC INDUSTRIAL DIRECT CO., INC.:

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ J. Grampp

 

By:

/s/ Charles A. Boehlke Jr.

 

 

 

 

 

 

Title:

Comp. Director

 

Name:

Charles A. Boehlke Jr.

 

 

 

 

 

 

Date:

12/20/07

 

Date:

12/20/07

 

--------------------------------------------------------------------------------
